PER CURIAM.
The summary judgment in favor of defendant is reversed because defendant did not meet its initial burden of demonstrating the nonexistence of any genuine issue of material fact. Landers v. Milton, 370 So. 2d 368 (Fla.1979). Issues of fact exist as to the ownership of the exposed piece of television cable over which appellant alleged she tripped, whether there was a breach of duty by appellee in failing to maintain the location of the buried television cable in a reasonably safe condition, whether there was a duty on the part of appellee to warn of a concealed peril, and finally, whether appellant in whole or in part contributed to her own injuries.
REVERSED for further proceedings.
SHARP, C.J., and DAUKSCH and ORFINGER, JJ., concur.